Order sustaining demurrer affirmed. Petition dismissed. To this petition for a writ of mandamus a demurrer was sustained by a single justice, and the petitioner appealed. The purpose of the petition is to compel the respondents to permit the petitioner to practise law before them. The petition alleges that the petitioner has been disbarred by a single justice of the Supreme Judicial Court. There was no error. Mandamus cannot be used as a substitute for ordinary appellate procedure. Rines v. Justices of the Superior Court, 330 Mass. 368, 371-372. MacNeil Bros. Co. v. Superior Court, 337 Mass. 772.